DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-17 and 19-20	Pending 
Claim 18			Missing (see below)
Prior Art References:
Henriksen, Jr.	US 8,434,982 B2
Reiland		US 3,584,667

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 225, 350 on fig. 1A; 320 on fig. 1B; 530 on fig. 2B; 725 and 735 on fig. 3A; 700, 720, 725, 727, 729, 730, 735, 740, 762 on fig. 3B; 700 and 800 on fig. 3C; 700, 810, 820 on fig. 3D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  claims have been mis-numbered, Examiner suggests “cancelling claim 18”.  Appropriate correction is required.
Claims 9 and 19 are objected to because of the following informalities:  both claims state “…bottom side of the washer”, Examiner believes they should state, “…bottom side of the flange”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  claim states in last line “…the shank, the cover.”, Examiner believes it should state, “…the shank  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen, Jr (US 8,434,982 B2) in view of Reiland (US 3,584,667).

Regarding claim 1, Henriksen discloses a nut (abstract) of a fastener assembly, the fastener assembly (16) including the nut (18) and a screw (20) and is assembled along a central longitudinal axis (fig. 1), the screw (20) including an externally threaded shaft (60) and a radially enlarged screw head (56), the nut (18) comprising:
a generally cylindrical shank (24) extending axially toward a first longitudinal end of the nut (18) and a nut head (22) that is radially enlarged relative to the shank (24) and disposed at a second longitudinal end of the nut (18), the shank (24) including a threaded bore (36) that is accessible at the first end to the externally threaded shaft (60) of the screw (20), an exterior of the shank (24) including a plurality of knurls (28) extending radially and longitudinally therefrom, the nut head (22) having a flange (26), the flange (26) including a bottom side (26) adjacent to the shank (24) and an opposite top side (44), except for [the nut head (22) also including a shaped drive projection extending axially away from the flange (26) and toward the second longitudinal end, the shaped projection including a longitudinally extending engagement surface for engaging a torque applying tool, the engagement surface facing radially outward],
a plastic cover (42), the plastic cover (42) surrounding (fig. 1) the head (22) of the nut (18) and at least a portion (fig. 1) of the shank (24).
Examiner notes that Henriksen does not explicitly disclose wherein the nut head also including a shaped drive projection extending axially away from the flange and toward the second longitudinal end, the shaped projection including a longitudinally extending engagement surface for engaging a torque applying tool, the engagement surface facing radially outward. However, Reiland teaches the nut head (12) also including a shaped drive projection (fig. 1-2) extending axially away from the flange (15) and toward the second longitudinal end, the shaped projection (figs. 1-2) including a longitudinally extending engagement surface (fig. 1) for engaging a torque applying tool (fig. 6), the engagement surface (fig. 1) facing radially outward (fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksen as taught by Reiland to provide a means for installing the nut.

Regarding claim 2, Henriksen, as modified by Reiland, discloses the nut of claim 1, wherein the cover (42) completely surrounds (fig. 1) the shaped drive projection (figs. 1-2; Reiland). 

Regarding claim 3, Henriksen, as modified by Reiland, discloses the nut of claim 1, except for wherein a distance between the flange bottom side (26) and the end of the shaped drive projection (figs. 1-2; Reiland) is about .1 inches to about .17 inches.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein a distance between the flange bottom side and the end of the shaped drive projection is about .1 inches to about .17 inches limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 4, Henriksen, as modified by Reiland, discloses the nut of claim 1, except for wherein a diameter of the flange (26) being at least 3% larger than the major diameter of the shaped drive projection. 
However, it would have been an obvious matter of design choice wherein a diameter of the flange being at least 3% larger than the major diameter of the shaped drive projection, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Henriksen as modified by Reiland.

Regarding claim 5, Henriksen, as modified by Reiland, discloses the nut of claim 1, wherein an upper surface (44) of the flange (26) limits an axial position of a tool around the shaped drive projection (figs. 1-2; Reiland).  

Regarding claim 6, Henriksen, as modified by Reiland, discloses the nut of claim 1, except for wherein the threaded bore (36) of the nut (18) includes an anti-loosening thread form.
	However, it would have been an obvious matter of design choice wherein the threaded bore of the nut includes an anti-loosening thread form, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Henriksen.

Regarding claim 7, Henriksen, as modified by Reiland, discloses the nut of claim 1, except for wherein the axial thickness of the shaped drive projection (figs. 1-2; Reiland) is less than two times the axial thickness of the flange (26). 
	However, it would have been an obvious matter of design choice wherein the axial thickness of the shaped drive projection is less than two times the axial thickness of the flange, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Henriksen.

Regarding claim 8, Henriksen, as modified by Reiland, discloses the nut of claim 1, except for wherein the axial thickness of the shaped drive projection (figs. 1-2; Reiland) is less than 3 times the axial thickness of the flange (26). 
	However, it would have been an obvious matter of design choice wherein the axial thickness of the shaped drive projection is less than 3 times the axial thickness of the flange, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Henriksen.

Regarding claim 9, as best understood by Examiner, Henriksen discloses the nut of claim 1, wherein the blind end of the threaded bore (36) extends axially toward the second longitudinal end past the bottom side (26) of the washer (26).

Regarding claim 10, Henriksen discloses in combination, a nut (18) and a screw (20) forming a fastener assembly (abstract),
the screw (20) including an externally threaded shaft (60) and a radially enlarged head,
a generally cylindrical shank (24) extending axially toward a first longitudinal end of the nut (18) and a nut head (22) that is radially enlarged relative to the shank (24) and disposed at a second longitudinal end of the nut (18), the shank (24) including a threaded bore (36) that is accessible at the first end to the externally threaded shaft (60) of the screw (20), an exterior of the shank (24) including a plurality of knurls extending radially and longitudinally therefrom, the nut head (22) having a flange, the flange including a bottom side adjacent to the shank (24) and an opposite top side, except for [the nut head (22) also including a shaped drive projection extending axially away from the flange and toward the second longitudinal end, the shaped projection including a longitudinally extending engagement surface for engaging a torque applying tool, the engagement surface facing radially outward],
a plastic cover (42), the cover (42) surrounding the head of the nut (18) and at least a portion of the shank (24), the cover (42). 
Examiner notes that Henriksen does not explicitly disclose wherein the nut head also including a shaped drive projection extending axially away from the flange and toward the second longitudinal end, the shaped projection including a longitudinally extending engagement surface for engaging a torque applying tool, the engagement surface facing radially outward. However, Reiland teaches the nut head (12) also including a shaped drive projection (fig. 1-2) extending axially away from the flange (15) and toward the second longitudinal end, the shaped projection (figs. 1-2) including a longitudinally extending engagement surface (fig. 1) for engaging a torque applying tool (fig. 6), the engagement surface (fig. 1) facing radially outward (fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksen as taught by Reiland to provide a means for installing the nut.

Regarding claim 11, Henriksen, as modified by Reiland, discloses the assembly of claim 10, wherein the cover (42) completely surrounds the shaped drive projection (figs. 1-2; Reiland). 

Regarding claim 12, Henriksen, as modified by Reiland, discloses the assembly of claim 10, except for wherein a distance between the flange bottom side (26) and the end of the shaped drive projection (figs. 1-2; Reiland) is about .1 inches to about .17 inches. 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein a distance between the flange bottom side and the end of the shaped drive projection is about .1 inches to about .17 inches limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 13, Henriksen, as modified by Reiland, discloses the assembly of claim 10, except for wherein a diameter of the flange being at least 3% larger than the major diameter of the shaped drive projection.
However, it would have been an obvious matter of design choice wherein a diameter of the flange being at least 3% larger than the major diameter of the shaped drive projection, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Henriksen as modified by Reiland.

Regarding claim 14, Henriksen, as modified by Reiland, discloses the assembly of claim 10, wherein an upper surface (44) of the flange (26) limits an axial position of a tool around the shaped drive projection (figs. 1-2; Reiland). 

Regarding claim 15, Henriksen, as modified by Reiland, discloses the assembly of claim 10, except for wherein the threaded bore (36) of the nut (18) includes an anti-loosening thread form. 
	However, it would have been an obvious matter of design choice wherein the threaded bore of the nut includes an anti-loosening thread form, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Henriksen.

Regarding claim 16, Henriksen, as modified by Reiland, discloses the assembly of claim 10, except for wherein the axial thickness of the shaped drive projection (figs. 1-2; Reiland) is less than two times the axial thickness of the flange (26). 
	However, it would have been an obvious matter of design choice wherein the axial thickness of the shaped drive projection is less than two times the axial thickness of the flange, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Henriksen.

Regarding claim 17, Henriksen, as modified by Reiland, discloses the assembly of claim 10, except for wherein the axial thickness of the shaped drive projection (figs. 1-2; Reiland) is less than 3 times the axial thickness of the flange.
	However, it would have been an obvious matter of design choice wherein the axial thickness of the shaped drive projection is less than 3 times the axial thickness of the flange, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Henriksen.

Regarding claim 19, as best understood by Examiner, Henriksen discloses the assembly of claim 10, wherein the blind end (70) of the threaded bore (36) extends axially toward the second longitudinal end past the bottom side (26) of the washer (26). 

Regarding claim 20, Henriksen, as modified by Reiland, discloses the assembly of claim 1, wherein the shaped drive projection (figs. 1-2; Reiland) is a six-lobe drive projection (figs. 1-2; Reiland).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd